t c summary opinion united_states tax_court joseph emilio diflora petitioner v commissioner of internal revenue respondent docket no 6906-03s filed date joseph emilo diflora pro_se alex shlivko for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax an addition_to_tax of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions by the parties as to petitioner’s unreported interest of dollar_figure and petitioner’s unreported ordinary dividends of dollar_figure and dollar_figure the issues for decision are whether petitioner failed to include in gross_income ordinary dividend income in the amount of dollar_figure whether petitioner is liable for an addition_to_tax under sec_6651 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioner resided in eastchester new york at the time he filed his petition sec_7491 does not affect the outcome because petitioner’s liability for the deficiency is decided on the preponderance_of_the_evidence during taxable_year petitioner owned shares of bell canada enterprise inc bce in date pursuant to a planned joint arrangement to distribute its nortel networks corp nortel stock bce distributed to petitioner shares of nortel stock with a fair_market_value of approximately dollar_figure on form 1099-div dividends and distributions petitioner’s investment bank reported dollar_figure in ordinary dividends which included the dollar_figure at issue here petitioner did not report the dollar_figure on his form_1040 u s individual_income_tax_return for the year petitioner contends that the distribution of nortel stock was not a taxable dividend but rather a tax-free spinoff as part of a sec_354 reorganization sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code sec_61 lists dividends as includable in gross_income sec_316 defines a dividend as any distribution_of_property made by a corporation to its shareholders out of accumulated or current_earnings_and_profits sec_301 provides that a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in subsection c sec_317 defines property as money securities and any other_property except stock in the corporation making the distribution sec_301 provides that a distribution which is a dividend as defined in sec_316 is includable in gross_income sec_301 provides that the amount of any distribution shall be the amount of money received plus the fair_market_value of the other_property received as stated petitioner contends that the distribution was a tax-free spinoff as part of a sec_354 reorganization sec_354 provides that no gain_or_loss is recognized if under a plan_of_reorganization stock_or_securities in a corporation that is a_party_to_a_reorganization are exchanged solely for stock_or_securities in such a corporation or in another corporation that is a party to the reorganization sec_7701 defines the term corporation to include associations joint-stock companies and insurance_companies distributions to individual taxpayers such as petitioner are not covered by sec_354 although petitioner referred to the distribution as a spinoff he did not contend that it qualified as a distribution under sec_355 what is relevant is that the notice of application and joint arrangement circular arrangement involving bce inc and nortel networks corporation circular dated date addresses u s shareholders such as petitioner and explains that for a bce common shareholder that is a united_states taxpayer the receipt of new nortel common shares will be a taxable_distribution for united_states federal_income_tax purposes resulting in a taxable dividend approximately equal to the fair_market_value of the new nortel common shares received united_states holders in particular are urged to consult their own tax advisors the circular further stated that the arrangement is expected to result in significant taxable_income to u s holders of bce common shares that receive new nortel common shares u s holders of bce common shares are strongly urged to consult their own tax and financial advisors finally the circular stated that in the opinion of davis polk wardwell u s counsel to bce for u s federal_income_tax purposes a u s holder of bce common shares will be treated as receiving a taxable_distribution of the new nortel common shares as a result of the arrangement and be taxed at ordinary_income rates on a dividend in the amount of the fair_market_value as of the date of the distribution of the new nortel common shares received to the extent the distribution is out of the earnings_and_profits e_p of bce calculated under applicable u s federal_income_tax principles bce expects to have e_p adequate to render all or nearly all of the distribution received by a u s holder taxable as a dividend petitioner did not attempt to prove that bce did not have earnings_and_profits such that all or some of the distribution was nontaxable in fact on date this court analyzed the same bce distribution of nortel stock and held that the retained earnings statement clearly reflected that bce made the nortel stock_distribution from bce’s earnings_and_profits koppel v commissioner tcmemo_2004_158 we find that the distribution of nortel stock was a dividend thus we conclude that as such the distribution of nortel stock was includable in petitioner’s gross_income as a taxable ordinary dividend accordingly we sustain respondent’s determination on this issue we next address the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless failure to do so is due to reasonable_cause and not willful neglect the taxpayer must prove both reasonable_cause and lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite respondent presented the certificate of assessments payments and other specified matters for petitioner’s tax account which showed that petitioner’s tax_return was filed on date thus respondent has satisfied his burden of production with respect to the addition_to_tax under sec_6651 sec_7491 petitioner presented no evidence that his failure to timely file his tax_return was due to reasonable_cause and not willful neglect on this record we conclude that petitioner is liable for the addition_to_tax under sec_6651 as determined by respondent sec_6662 imposes a 20-percent penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 moreover negligence is the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 respondent has satisfied his burden of production with respect to the accuracy-related_penalty under sec_6662 sec_7491 at trial petitioner admitted that he took it upon himself to subtract the dollar_figure from his gross_income because he didn’t think this was a dividend however caveats about the tax implications of the distribution of nortel stock permeated the circular petitioner’s investment bank issued a form 1099-div which reported the nortel stock as an ordinary dividend in response to petitioner’s inquiry to the law firm that handled the joint arrangement petitioner was referred to the tax implication sections in the circular we find that petitioner has not shown reasonable_cause for his failure to include the dollar_figure in his gross_income rather the evidence presented in this case overwhelmingly shows that petitioner had no reason to believe that his receipt of the nortel stock was anything other than a distribution taxable as an ordinary dividend on this record we conclude that petitioner is liable for the accuracy-related_penalty under sec_6662 as determined by respondent contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
